internal_revenue_service number info release date oct cc psi 1-genin-152263-02 uilc dear we are responding to correspondence submitted on your behalf by cpa requesting relief for an administrative correction to your s_corporation_election effective date the information provided indicates that the date of incorporation was incorrectly reflected on the form_2553 upon filing which was attributed to a typographical error you had filed the election via certified mail and have shown proof of mailing the form_2553 before the due_date our staff has intervened on your behalf and requested the service_center to update your account to reflect your proper date of incorporation as the effective date for your s_corporation_election you should receive a letter within the next sixty days confirming the update in addition the irs has developed two new cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two cd-roms are free and can be ordered by calling the irs also provides a special website www irs gov smallbiz which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries
